[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION OF DECISION
Filed October 11, 1990
The Motion for Summary Judgment was prepared on June 30, 1989 and was filed July 3, 1989. The Motion was directed to the State of the pleadings at that point in time (Sec. 384 Conn. Practice Book) wherein the plaintiff alleged in the Second Count a cause of action grounded in negligence and the moving defendant Discenza pled by way of special defense, Sections 52-584 and 52-577, Conn. Gen. Stats.; Limitation of Actions. The plaintiff filed a denial by way of their reply to this special defense on March 22, 1989. This, then, was the state of the pleadings on which the court decided the defendant's motion and the court did not consider proposed amendments or amendments filed subsequent to the date of July 3, 1989.
George W. Ripley, J.